The plaintiff commenced his action in the district court of Haskell county against the defendant for the possession of certain real estate, or in lieu thereof, a money judgment. In the trial of the cause judgment went for the plaintiff, and the defendant has brought error to this court for review. This cause was regularly assigned and submitted with notice to the attorneys for the respective parties. The Plaintiff in error has filed brief containing argument and authorities that reasonably tends to support errors assigned for *Page 46 
reversal. If the defendant in error fails to file brief as required by the rules of this court, the record will not be examined for some theory to support the judgment of the trial court, but will be reversed and remanded. C., R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34. Therefore it is recommended that this cause be reversed and remanded.
By the Court: It is so ordered.